37 A.3d 154 (2012)
303 Conn. 940
Eloise MARINOS et al.
v.
David POIROT et al.
SC 18924
Supreme Court of Connecticut.
Decided February 21, 2012.
John R. Williams, New Haven, in support of the petition.
David M. Poirot, Hartford, in opposition.
The plaintiffs' petition for certification for appeal from the Appellate Court, 132 Conn.App. 693, 33 A.3d 282 (2011), is granted, limited to the following issue:
"Did the Appellate Court properly determine that, on a CUTPA claim for damages, the trial court properly entered summary judgment in favor of the defendants because the plaintiff `failed to produce an itemization of her claimed CUTPA damages?'"
PALMER, McLACHLAN and HARPER, Js., did not participate in the consideration of or decision on this petition.